Citation Nr: 0510500	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of left inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied an increased rating for residuals of left 
inguinal hernia, currently evaluated as 0 percent disabling.  
The Board notes that the May 1999 rating decision erroneously 
refers to a right inguinal hernia.  The RO noted in the March 
2000 statement of the case that this error was due to a 
typographical error made on the original March 1980 rating 
decision granting service connection.  The veteran was 
scheduled for a March 9, 2004 RO hearing, but failed to 
appear and did not indicate a desire to re-schedule.


FINDINGS OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was necessary to evaluate his service-
connected residuals of left inguinal hernia and there is 
insufficient evidence upon which to render an informed 
decision as to the issue of entitlement to an increased 
rating for the veteran's service-connected left inguinal 
hernia.


CONCLUSION OF LAW

The claim of entitlement to compensable disability rating for 
residuals of left inguinal hernia is denied based on the 
veteran's failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed May 
1999 rating decision, a March 2000 statement of the case 
(SOC), and a May 2004 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to an increased rating claim for 
residuals of left inguinal hernia.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a May 1999 rating decision, the RO denied the 
increased rating claim for residuals of left inguinal hernia.  
The VCAA became effective in November 2000.  In March 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, VA's 
duty to notify the veteran has been satisfied. 



II.   Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from February 1996 to 
May 1999 and September 2000 to December 2003.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the veteran was scheduled for a VA examination in 
December 2003, but failed to report or provide any reason for 
such failure.  The CAVC has held that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under VA regulations, it is incumbent upon 
the veteran to submit to a VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of his claim.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran claims entitlement to an increased (compensable) 
rating for residuals of left inguinal hernia.  A September 
1999 medical statement and a February 2002 VA medical record 
reference a past history of inguinal hernia repair.  November 
2001 and April 2002 VA medical records show a history of 
hiatal hernia.  A determination on whether the veteran is 
entitled to an increased rating cannot be established based 
on this evidence.  As noted, the veteran was scheduled for a 
VA examination in December 2003 to determine the present 
severity of residuals of left inguinal hernia, but failed to 
report or provide any reason for such failure.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claim and did not set forth good cause for such 
failure.  He was advised in the December 2003 letter that it 
was important that he report for the examination as 
scheduled, and that failure to report would result in a 
decision being made without the benefit of evidence from the 
examination.  In May 2004, the veteran and his representative 
were furnished a supplemental statement of the case 
containing the provisions of 38 C.F.R. § 3.655, and notice 
that the veteran's claim was denied in accordance with those 
provisions.  The December 2003 letter and supplemental 
statement of the case were mailed to the veteran's address of 
record and were not returned as undeliverable.  
Notwithstanding this, neither the veteran, nor his 
representative has made an attempt to explain to the RO why 
he failed to report for the scheduled VA examination relevant 
to the claim.  

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that his disability is 
more severely disabling than currently rated.  The veteran's 
own contentions require additional medical examination to 
address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in December 2003, without 
offering any explanation for his failure to cooperate.  In 
May 2004 Supplemental statement of the case, the RO notified 
the veteran that failure to appear to his examination 
resulted in the denial of his appeal, citing to 38 C.F.R. § 
3.655.  The Court has held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under theses circumstances, the Board 
has no alternative but to deny the veteran's claim as a 
matter of law.  See 38 C.F.R. § 3.655 (2004).




ORDER

Entitlement to an increased (compensable) rating for 
residuals of left inguinal hernia is denied.




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

